Title: [Diary entry: 20 April 1785]
From: Washington, George
To: 

Wednesday 20th. Mercury at 44 this Morning. 44 at Noon and 42 at Night.  Morning clear and tolerably pleasant; but before eight Oclock the Wind coming hard from the No. West it clouded—grew cold and was very disagreeable, all day. No working of ground but sent my Roller to Muddy hole to Roll the orchard grass Seed wch. had been sowed in the 2 A[cres] 3 R[ods] 22 P[erches] of Wheat, friday last, and which from the hardness of the Earth received no benefit from the former rolling.